UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/11 The following Form N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus Equity Income Fund Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Institutional Income Advantage Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund February 28, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes76.0% Rate (%) Date Amount ($) a Value ($) Foreign/Governmental Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 6.00 5/15/45 2,240,000 b 2,822,905 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 72,650,000 40,121,157 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/21 60,630,000 32,250,364 Brazilian Government, Sr. Unscd. Bonds BRL 10.25 1/10/28 23,250,000 14,407,231 Hungary Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 3,662,000,000 16,526,635 Hungary Government, Bonds, Ser. 19/A HUF 6.50 6/24/19 8,425,840,000 40,834,218 Hungary Government, Bonds, Ser. 17/B HUF 6.75 2/24/17 5,893,950,000 29,445,556 Malaysian Government, Sr. Unscd. Bonds, Ser. 0509 MYR 3.21 5/31/13 76,800,000 25,172,525 Malaysian Government, Sr. Unscd. Bonds, Ser. 0110 MYR 3.84 8/12/15 39,170,000 13,046,583 Malaysian Government, Sr. Unscd. Bonds, Ser. 2/03 MYR 4.24 2/7/18 1,820,000 610,731 Malaysian Government, Sr. Unscd. Bonds, Ser. 0902 MYR 4.38 11/29/19 142,520,000 48,089,299 Mexican Bonos, Bonds, Ser. M 10 MXN 7.75 12/14/17 257,470,000 22,044,240 Mexican Bonos, Bonds, Ser. M 20 MXN 8.50 5/31/29 78,000,000 6,679,720 Mexican Bonos, Bonds, Ser. M 30 MXN 8.50 11/18/38 44,250,000 3,728,898 Mexican Bonos, Bonds, Ser. M 20 MXN 10.00 12/5/24 422,360,000 41,739,184 Mexican Bonos, Bonds, Ser. M 30 MXN 10.00 11/20/36 133,655,000 12,971,796 Peru Government, Bonds PEN 6.90 8/12/37 48,300,000 17,362,927 Peru Government, Bonds PEN 6.95 8/12/31 28,225,000 10,294,290 Peru Government, Bonds PEN 7.84 8/12/20 37,650,000 15,295,618 Peru Government, Bonds PEN 8.20 8/12/26 174,800,000 72,257,808 Peru Government, Bonds, Ser. 7 PEN 8.60 8/12/17 6,550,000 2,773,479 Poland Government, Bonds, Ser. 1017 PLN 5.25 10/25/17 122,675,000 41,119,060 Poland Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 124,990,000 41,599,609 Poland Government, Bonds, Ser. 1015 PLN 6.25 10/24/15 13,115,000 4,673,211 Republic of Chile, Sr. Unscd. Notes CLP 5.50 8/5/20 3,486,000,000 7,219,188 Republic of Colombia, Bonds, Ser. B COP 7.25 6/15/16 121,609,459,606 62,057,811 Republic of Colombia, Bonds, Ser. B COP 11.00 5/18/11 53,599,666,171 28,549,481 Republic of Colombia, Bonds, Ser. B COP 11.00 7/24/20 10,900,153,846 c,d 6,714,998 Republic of Colombia, Bonds, Ser. B COP 11.00 7/24/20 21,449,362,705 13,213,797 Republic of Colombia, Sr. Unscd. Notes COP 12.00 10/22/15 43,530,000,000 28,749,887 Republic of Philippines, Sr. Unscd. Notes PHP 4.95 1/15/21 1,392,000,000 31,443,808 Republic of Philippines, Sr. Unscd. Bonds PHP 6.25 1/14/36 177,000,000 3,672,147 Republic of South Africa, Bonds, Ser. R207 ZAR 7.25 1/15/20 88,205,000 11,637,232 Republic of South Africa, Bonds, Ser. R206 ZAR 7.50 1/15/14 22,915,000 3,321,245 Republic of South Africa, Bonds, Ser. R204 ZAR 8.00 12/21/18 379,825,000 53,101,744 Republic of South Africa, Bonds, Ser. R203 ZAR 8.25 9/15/17 634,260,000 91,029,724 Republic of South Africa, Sr. Unscd. Bonds, Ser. R201 ZAR 8.75 12/21/14 450,000 67,601 Republic of South Africa, Bonds, Ser. R186 ZAR 10.50 12/21/26 226,735,000 36,983,027 Republic of South Africa, Bonds, Ser. R157 ZAR 13.50 9/15/15 76,470,000 13,373,908 Russia Government, Bonds, Ser. 5072 RUB 7.15 1/23/13 1,527,000,000 53,897,042 Russia Government, Bonds, Ser. 5072 RUB 7.15 1/23/13 2,461,000,000 c,d,e 86,863,537 Russia Government, Sr. Unscd. Bonds RUB 7.85 3/10/18 265,000,000 c,e 9,179,047 Russia Government, Bonds, Ser. 5067 RUB 11.30 10/17/12 1,058,259,756 c,d 40,009,924 Thailand Government, Sr. Unscd. Bonds THB 3.63 5/22/15 729,480,000 24,003,173 Thailand Government, Sr. Unscd. Bonds THB 3.65 12/17/21 911,900,000 29,030,810 Thailand Government, Sr. Unscd. Bonds THB 3.88 6/13/19 1,028,430,000 34,217,607 Thailand Government, Sr. Unscd. Bonds THB 5.13 3/13/18 40,330,000 1,438,886 Turkey Government, Bonds TRY 0.00 8/3/11 12,050,000 f 7,306,012 Turkey Government, Bonds TRY 0.00 1/25/12 19,250,000 f 11,215,872 Turkey Government, Bonds TRY 0.00 8/8/12 100,080,000 f 55,658,565 Turkey Government, Bonds, Ser. CPI TRY 10.00 2/15/12 13,580,000 g 12,469,768 Turkey Government, Bonds TRY 10.00 6/17/15 13,900,000 8,937,985 Turkey Government, Bonds TRY 10.50 1/15/20 355,000 237,592 Turkey Government, Bonds TRY 11.00 8/6/14 52,830,000 34,944,629 Turkey Government, Bonds TRY 14.00 9/26/12 87,655,000 58,911,836 Turkey Government, Bonds TRY 16.00 8/28/13 5,500,000 3,987,177 Total Bonds and Notes (cost $1,402,596,322) Principal Short -Term Investments.0% Amount ($) Value ($) U.S. Treasury Bills; 0.14%, 6/9/11 (cost $906,643) 907,000 h Other Investment5.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $106,761,000) 106,761,000 i Total Investments (cost $1,510,263,965) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real CLPChilean Peso COPColombian Peso HUFHungarian Forint MXNMexican New Peso MYRMalaysian Ringgit PENPeruvian New Sol PHPPhilippines Peso PLNPolish Zloty RUBRussian Ruble THBThai Baht TRYTurkish Lira ZARSouth African Rand b Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, these securities had a value of $142,767,506 or 7.6% of net assets. d Credit Linked Notes. e Purchased on a delayed delivery basis. f Security issued with a zero coupon. Income is recognized through the accretion of discount. g Principal amount for accrual purposes is periodically adjusted based on changes in the Turkish Consumer Price Index. h Held by a broker as collateral for open financial forward foreign currency exchange contacts positions. i Investment in affiliated money market mutual fund. At February 28, 2011, the aggregate cost of investment securities for income tax purposes was $1,510,263,965. Net unrealized appreciation on investments was $16,715,812 of which $37,637,421 related to appreciated investment securities and $20,921,609 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) South Africa 11.2 Turkey 10.4 Russia 10.2 Columbia 7.5 Peru 6.3 Short-Term/Money Market Investments 5.7 Brazil 4.8 Mexico 4.7 Poland 4.7 Thailand 4.7 Hungary 4.6 Malaysia 4.6 Philippines 1.9 Chile .4 † Based on net assets. See notes to financial statements. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS February 28, 2011 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Argentine Peso, Expiring 3/30/2011 72,400,000 17,801,820 17,836,906 35,086 Argentine Peso, Expiring 3/30/2011 79,800,000 19,650,332 19,660,014 9,682 Colombian Peso, Expiring 3/30/2011 6,925,390,000 3,691,572 3,654,559 (37,013 ) Euro, Expiring 3/30/2011 5,900,000 8,028,602 8,138,380 109,778 Hungarian Forint, Expiring 3/30/2011 7,964,750,000 40,080,264 40,351,442 271,178 Hungarian Forint, Expiring 3/30/2011 2,704,280,000 13,520,048 13,700,568 180,520 Malaysian Ringgit, Expiring 3/30/2011 13,600,000 4,450,990 4,448,370 (2,620 ) Malaysian Ringgit, Expiring 3/30/2011 27,430,000 8,989,906 8,971,969 (17,937 ) Malaysian Ringgit, Expiring 3/30/2011 13,650,000 4,473,650 4,464,724 (8,926 ) Mexican New Peso, Expiring 3/30/2011 66,730,000 5,533,259 5,497,158 (36,101 ) Mexican New Peso, Expiring 3/30/2011 223,260,000 18,297,870 18,391,959 94,089 Mexican New Peso, Expiring 3/30/2011 1,281,460,000 105,422,237 105,565,533 143,296 Peruvian New Sol, Expiring 3/30/2011 42,850,000 15,419,215 15,443,389 24,174 Philippine Peso, Expiring 7/14/2011 906,470,000 20,559,537 20,719,367 159,830 Polish Zloty, Expiring 3/30/2011 157,410,000 54,667,070 54,740,071 73,001 Polish Zloty, Expiring 3/30/2011 140,100,000 48,283,706 48,720,437 436,731 Russian Ruble, Expiring 3/2/2011 229,870,000 7,304,417 7,960,980 656,563 Russian Ruble, Expiring 3/2/2011 74,085,000 2,354,147 2,565,751 211,604 Russian Ruble, Expiring 3/2/2011 21,030,000 665,506 728,322 62,816 Russian Ruble, Expiring 5/10/2011 239,780,000 7,810,423 8,257,214 446,791 Russian Ruble, Expiring 5/10/2011 130,890,000 4,441,466 4,507,410 65,944 Russian Ruble, Expiring 7/11/2011 24,990,000 808,019 855,198 47,179 Russian Ruble, Expiring 7/11/2011 204,450,000 6,736,409 6,996,603 260,194 South Korean Won, Expiring 3/30/2011 401,260,000 353,829 354,862 1,033 Thai Baht, Expiring 3/30/2011 549,550,000 17,943,318 17,953,283 9,965 Thai Baht, Expiring 3/30/2011 726,980,000 23,751,307 23,749,755 (1,552 ) Sales: Proceeds ($) Brazilian Real, Expiring 3/30/2011 14,980,000 8,890,208 8,953,440 (63,232 ) Brazilian Real, Expiring 3/30/2011 30,010,000 17,886,518 17,936,764 (50,246 ) Chilean Peso, Expiring 3/30/2011 4,204,130,000 8,851,732 8,811,288 40,444 Chilean Peso, Expiring 3/30/2011 1,704,150,000 3,625,079 3,571,668 53,411 Chilean Peso, Expiring 3/30/2011 2,730,380,000 5,768,083 5,722,507 45,576 Chilean Peso, Expiring 3/30/2011 2,177,190,000 4,541,016 4,563,096 (22,080 ) Chilean Peso, Expiring 3/30/2011 8,708,760,000 18,125,313 18,252,384 (127,071 ) Colombian Peso, Expiring 3/30/2011 34,084,930,000 17,939,437 17,986,770 (47,333 ) Colombian Peso, Expiring 3/30/2011 38,765,932,000 20,511,075 20,456,956 54,119 Colombian Peso, Expiring 5/20/2011 54,900,000,000 29,524,065 29,066,612 457,453 Czech Koruna, Expiring 3/30/2011 105,870,000 5,928,900 6,000,472 (71,572 ) Hungarian Forint, Expiring 3/1/2011 2,723,425,600 13,669,070 13,861,471 (192,401 ) Malaysian Ringgit, Expiring 3/1/2011 751,085 246,177 246,217 (40 ) Mexican New Peso, Expiring 3/1/2011 1,285,697,143 106,045,624 106,234,013 (188,389 ) Philippine Peso, Expiring 7/14/2011 906,470,000 20,733,532 20,719,367 14,165 Polish Zloty, Expiring 3/1/2011 170,272,876 58,806,035 59,364,726 (558,691 ) Russian Ruble, Expiring 3/2/2011 324,985,000 10,301,123 11,255,053 (953,930 ) South African Rand, Expiring 3/30/2011 203,090,000 28,042,197 29,029,031 (986,834 ) Thai Baht, Expiring 3/1/2011 1,413,903,635 46,142,668 46,243,782 (101,114 ) Turkish Lira, Expiring 3/1/2011 3,825,016 2,397,377 2,392,504 4,873 Turkish Lira, Expiring 3/30/2011 23,530,000 14,543,275 14,651,855 (108,580 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Foreign Government - 1,419,312,104 - Mutual Funds 106,761,000 - - U.S. Treasury - 906,673 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+ - 3,969,495 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+ - (3,575,662 ) - ) + Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), swaps and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments of sufficient credit quality, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads an interest rates. The provisions of ASC Topic 815 “Derivatives and Hedging” require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as “hedges” and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund’s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund February 28, 2011 (Unaudited) Common Stocks98.0% Shares Value ($) Consumer Discretionary10.6% Autoliv 450 33,700 Ford Motor 330 a 4,967 Gannett 1,340 22,123 Gap 1,340 30,190 H&R Block 3,100 b 47,089 Home Depot 190 7,119 Limited Brands 1,360 43,547 News, Cl. A 640 11,117 Regal Entertainment Group, Cl. A 1,450 b 21,663 Target 980 51,499 Time Warner 1,120 42,784 TJX 120 5,984 VF 435 b 41,616 Washington Post, Cl. B 60 b 25,985 Whirlpool 380 b 31,350 Wynn Resorts 150 18,440 Consumer Staples11.2% Altria Group 1,210 30,698 Coca-Cola 1,090 69,673 Colgate-Palmolive 550 43,186 ConAgra Foods 1,470 34,045 Costco Wholesale 100 7,479 Dr. Pepper Snapple Group 1,020 36,781 H.J. Heinz 690 34,652 Kimberly-Clark 195 12,851 Philip Morris International 1,480 92,914 Procter & Gamble 530 33,417 Wal-Mart Stores 1,380 71,732 Energy12.7% Chevron 1,250 129,688 Cimarex Energy 480 55,742 ConocoPhillips 1,155 89,940 Devon Energy 350 32,004 Diamond Offshore Drilling 250 b 19,558 Exxon Mobil 1,370 117,176 Marathon Oil 1,350 66,960 Schlumberger 40 3,737 Spectra Energy 380 10,165 Williams 180 5,465 Financial14.4% Aflac 750 44,145 Annaly Capital Management 3,150 c 56,480 Bank of America 2,419 34,567 Berkshire Hathaway, Cl. B 160 a 13,965 Charles Schwab 1,145 21,721 Deutsche Bank 425 27,276 Federated Investors, Cl. B 990 b 27,284 Fifth Third Bancorp 710 10,366 Goldman Sachs Group 140 22,929 HCP 1,070 c 40,660 Hospitality Properties Trust 1,330 c 30,590 JPMorgan Chase & Co. 1,205 56,261 M&T Bank 210 18,491 Moody's 2,015 b 64,279 PNC Financial Services Group 520 32,084 Progressive 270 5,624 Prudential Financial 1,185 78,009 Travelers 160 9,589 Wells Fargo & Co. 115 3,710 Health Care8.9% Abbott Laboratories 540 25,974 Baxter International 200 10,630 Biogen Idec 110 a 7,524 Bristol-Myers Squibb 1,870 48,265 Cardinal Health 950 39,558 Eli Lilly & Co. 1,850 63,936 Gilead Sciences 150 a 5,847 Johnson & Johnson 1,405 86,323 Medtronic 850 33,932 Pfizer 2,547 49,004 Industrial10.1% 3M 145 13,373 Caterpillar 445 45,804 CSX 200 14,932 Cummins 40 4,045 Deere & Co. 210 18,931 Eaton 50 5,539 General Dynamics 520 39,582 General Electric 1,470 30,752 Illinois Tool Works 230 12,443 Pitney Bowes 1,705 b 42,932 R.R. Donnelley & Sons 1,550 b 28,861 Raytheon 1,140 58,379 Tyco International 675 30,604 United Parcel Service, Cl. B 570 42,066 United Technologies 390 32,581 Information Technology16.2% Activision Blizzard 4,590 51,041 Apple 160 a 56,514 Broadridge Financial Solutions 1,440 33,005 Cisco Systems 320 a 5,939 Corning 2,530 58,342 Diebold 590 20,744 Fiserv 420 a 26,573 Google, Cl. A 10 a 6,134 Intel 3,465 74,394 International Business Machines 550 89,034 Maxim Integrated Products 1,125 31,028 Microsoft 3,915 104,061 Motorola Mobility Holdings 271 a 8,184 Motorola Solutions 410 a 15,842 SanDisk 1,150 a 57,040 Tyco Electronics 300 10,812 Western Union 1,230 27,048 Materials4.8% E.I. du Pont de Nemours & Co. 1,170 64,198 Freeport-McMoRan Copper & Gold 1,060 56,127 International Paper 540 15,001 Lubrizol 110 11,976 MeadWestvaco 900 26,415 PPG Industries 270 23,863 Telecommunication Services4.1% AT&T 3,460 98,195 BCE 1,135 42,131 Verizon Communications 870 32,120 Utilities5.0% Ameren 800 22,368 American Electric Power 650 23,257 Constellation Energy Group 150 4,661 DTE Energy 635 29,896 Duke Energy 2,495 44,885 Entergy 160 11,392 NiSource 2,620 b 50,199 Pepco Holdings 630 11,800 Pinnacle West Capital 95 4,012 TECO Energy 240 4,346 Total Common Stocks (cost $3,742,321) Other Investment1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $61,000) 61,000 d Investment of Cash Collateral for Securities Loaned7.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $301,430) 301,430 d Total Investments (cost $4,104,751) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At February 28, 2011, the value of the fund's securities on loan was $297,456 and the value of the collateral held by the fund was $301,430 c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At February 28, 2011, the aggregate cost of investment securities for income tax purposes was $4,104,751. Net unrealized appreciation on investments was $337,139 of which $385,434 related to appreciated investment securities and $48,295 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 16.2 Financial 14.4 Energy 12.7 Consumer Staples 11.2 Consumer Discretionary 10.6 Industrial 10.1 Health Care 8.9 Money Market Investments 8.7 Utilities 5.0 Materials 4.8 Telecommunication Services 4.1 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 3,976,353 - - Equity Securities - Foreign+ 103,107 - - Mutual Funds 362,430 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 “Derivatives and Hedging” which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2011. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Income Advantage Fund February 28, 2011 (Unaudited) Principal Short -Term Investments100.0% Amount ($) Value ($) Commerical Paper23.2% Bank of Novia Scotia 0.15%, 3/1/11 9,000,000 8,999,965 Barclays U.S. Funding Corp. 0.32%, 3/3/11 9,500,000 9,499,881 NRW Bank 0.36%, 4/1/11 9,500,000 a 9,498,050 Societe Generale N.A. Inc. 0.40%, 4/6/11 9,500,000 9,497,412 UBS Finance LLC (Delaware) 0.16%, 3/1/11 9,000,000 8,999,961 Corporate Notes4.7% Merrill Lynch & Co. Inc. 0.33%, 3/1/11 9,500,000 Negotiable Bank Certificate of Deposit9.5% Credit Agricole CIB (Yankee) 0.40%, 4/5/11 9,500,000 9,500,945 Fortis Bank SA/NV (Yankee) 0.40%, 4/4/11 9,500,000 9,501,104 Time Deposits27.0% Branch Banking & Trust Co. (Grand Cayman) 0.10%, 3/1/11 9,000,000 9,000,000 Commerzbank (Grand Cayman) 0.16%, 3/1/11 9,000,000 9,000,000 Dexia Credit Locale (Grand Cayman) 0.17%, 3/1/11 9,000,000 9,000,000 KBC Bank (Grand Cayman) 0.15%, 3/1/11 9,000,000 9,000,000 Natixis (Grand Cayman) 0.19%, 3/1/11 9,000,000 9,000,000 Northern Trust Co. (Grand Cayman) 0.16%, 3/1/11 9,000,000 9,000,000 U.S. Government Agency35.6% Federal Home Loan Bank 0.07%, 3/1/11 71,000,000 Total Investments (cost $199,993,086) % Cash and Receivables (Net) .0 % Net Assets % a Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, this security amounted to $9,498,050 or 4.7% of net assets. At February 28, 2011, the aggregate cost of investment securities for income tax purposes was $199,993,086. Net unrealized appreciation on investments was $4,232 of which $4,306 related to appreciated investment securities and $74 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Banking 64.4 U.S. Government Agency 35.6 † Based on net assets. See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Short-Term Investments+ - 199,997,318 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2011. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 26, 2011 By: /s/ James Windels James Windels Treasurer Date: April 26, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
